385 U.S. 17
87 S.Ct. 201
17 L.Ed.2d 16
Reuben KEMPv.William S. HULTS, Commissioner of Bureau of  Motor Vehicles.
No. 125.
Supreme Court of the United States
October 17, 1966

Emanuel Redfield, for appellant.
Louis J. Lefkowitz, Atty. Gen. of New York, Samuel A. Hirshowitz, First Asst. Atty. Gen., and Michael H. Rauch, Deputy Asst. Atty. Gen., for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.